Citation Nr: 0409159	
Decision Date: 04/08/04    Archive Date: 04/16/04

DOCKET NO.  02- 12 706A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri 


THE ISSUES

1.  Entitlement to service connection for sensory and 
autonomic neuropathy, claimed as acute or subacute peripheral 
neuropathy, due to exposure to herbicide agents.  

2.  Entitlement to service connection for malaria.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active military service from June 1968 to May 
1970, which included a tour of duty in the Republic of 
Vietnam from July 1969 to May 1970.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an April 2002 rating decision of the 
RO.  The record includes a transcript of the veteran's sworn 
testimony obtained at a local hearing in January 2003, 
conducted in lieu of a previously requested Travel Board 
hearing waived in December 2002.  See 38 C.F.R. §§ 20.702(e), 
20.704(e) (2003).

The issue of entitlement to service connection for malaria is 
REMANDED to the RO via the Appeals Management Center, in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part. 


REMAND

The Board initially notes that the RO denied service 
connection for malaria in its April 2002 rating decision, and 
the veteran expressed disagreement in his September 2002 VA 
Form 9, substantive appeal.  However, the RO has not yet 
issued a statement of the case in response to the veteran's 
notice of disagreement.  When there has been an initial RO 
adjudication of a claim and a notice of disagreement as to 
its denial, the claimant is entitled to a statement of the 
case, and the RO's failure to issue a statement of the case 
is a procedural defect requiring remand.  Manlincon v. West, 
12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 
408-410 (1995).  

With regard to the claim of service connection for sensory 
and autonomic neuropathy, claimed as acute or subacute 
peripheral neuropathy, due to exposure to herbicide agents, 
additional development is indicated.  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002)).  Implementing regulations are 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2003).  The VCAA and its implementing regulations are 
applicable to both claims on appeal.  The VCAA and its 
implementing regulations provide, in pertinent part, that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, to include obtaining a VA 
examination/opinion if deemed necessary.  

The veteran has been not been afforded a VA examination 
pertinent to his claim of service connection for sensory and 
autonomic neuropathy, claimed as acute or subacute peripheral 
neuropathy, due to presumed exposure to herbicide agents 
while in Vietnam.  The private medical evidence presently on 
file lacks clarity with respect to the appropriate diagnosis 
and etiology of the veteran's claimed disability.  Medical 
records from Drs. A.A. Allen, T.P. Allen, S. M. Arkin, R.J. 
Barohn, and P.A. Low, as well as Baylor College of Medicine, 
Mayo Clinic and University of Kansas Hospital, show treatment 
from March 2000 for a two-year history of complaints of 
numbness.  Diagnoses include: possible familial peripheral 
neuropathy; autosomal dominant spinocerebellar degeneration 
and ataxia syndrome, early chronic immune demyelinating 
polyneuropathy, and sensory and autonomic neuropathy.  
Additionally, peripheral neuropathy was recently ruled out on 
examination by Dr. S.M. Arkin in March 2000, and most of the 
above medical records show notation of the veteran's family 
history of similar symptoms, including poor balance, numbness 
and tingling.  Most recently, medical evidence includes the 
determination that the veteran's proper diagnosis was sensory 
and autonomic neuropathy, which "could be hereditary," 
sensory or autonomic neuropathy type I".  In an April 2002 
medical statement, Dr. A.A. Allen indicates that while it 
"appears" that the veteran has a "familial condition," it 
is "impossible" to exclude other conditions, including 
"toxic exposure," or a yet unidentified metabolic process.  
Notably, the veteran has claimed that his current disability 
is residual not only to herbicide exposure, but also to other 
possible in-service exposure to toxins.  Based on these 
facts, a VA medical examination and opinion clarifying the 
nature and etiology of the veteran's claimed disability is 
indicated.

Additionally, the veteran has made reference to treatise 
evidence in support of his claim that his condition is not of 
familial origin, but is related to exposure to herbicides 
while in Vietnam.  Accordingly, the veteran should again be 
provided notice of VCAA and requested to submit all evidence 
in his possession, including any treatise evidence supportive 
of his claim on appeal.  Moreover, the veteran has also 
indicated that he is considered disabled for Social Security 
Administration (SSA) purposes.  As such, the RO should 
request all pertinent medical records used by the SSA in any 
disability determination.  

In view of the foregoing, this case is REMANDED for the 
following:  

1.  The RO should contact the veteran and 
his representative and provide written 
notice of the provisions of the VCAA and 
its implementing regulations consistent 
with governing legal authority.  The 
veteran and his representative should be 
specifically advised of the sort of 
evidence needed to support the claims on 
appeal, and, in particular, requested to 
identify or submit medical evidence of 
current disability and competent medical 
nexus opinion, including a review of the 
veteran's documented clinical history, 
linking neuropathy to his prior military 
service.  The veteran and his 
representative should be provided an 
adequate time in which to respond to the 
VCAA notice and the evidence request.  

2.  The RO should also contact the 
veteran and request that he submit or 
identify any treatise evidence supportive 
of his appeal.  

3.  The RO should request and obtain from 
the SSA records relevant to the veteran's 
claim for SSA benefits, to include 
medical records relied upon concerning 
such claim.  

4.  Upon the completion of the above, the 
veteran should be scheduled for a VA 
neurologic examination.  The complete 
claims file must be provided to the 
examiner and review of such should be 
indicated in the completed examination 
report.  Any necessary tests and studies 
should be conducted.  The examiner is 
requested to reconcile the varied 
diagnoses of record and to provide an 
opinion as to the appropriate diagnosis 
to which the veteran's symptoms are 
attributable.  The examiner should 
include discussion of familial peripheral 
neuropathy; autosomal dominant 
spinocerebellar degeneration and ataxia 
syndrome; early chronic immune 
demyelinating polyneuropathy; peripheral 
neuropathy; or ,sensory and autonomic 
neuropathy.  The examiner is specifically 
requested to provide an opinion as to 
whether any currently diagnosed 
neuropathy is more likely than not or 
less likely not related to the veteran's 
period of military service, to include 
his presumed exposure to herbicides, 
including Agent Orange while in Vietnam.  
A rationale for all conclusions reached 
should be provided, with reference to the 
existing medical opinions of record, 
including Drs. A.A. Allen, T.P. Allen, S. 
M. Arkin, R.J. Barohn, and P.A. Low.  

5.  The RO must issue a statement of the 
case, containing all applicable laws and 
regulations, on the issue of entitlement 
to service connection for malaria.  The 
veteran should be advised that he has the 
right to submit additional evidence and 
argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The RO 
should also take any appropriate action 
consistent with the VCAA and its 
implementing regulations.  The veteran 
should be advised of the time period in 
which to perfect his appeal.

6.  Thereafter, the RO should 
readjudicate any claim to which a 
substantive appeal has been received, 
based on review of the entire evidentiary 
record.  If any benefit sought on appeal 
is not granted to the veteran's 
satisfaction he and his representative 
should be provided a supplemental 
statement of the case, with an 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).   


